Deen, Presiding Judge.
The appellant, Moses Carter, pled guilty to a charge of possession of marijuana with the intent to distribute. The plea was entered pursuant to an agreement negotiated between his court-appointed attor*102ney and the district attorney, whereby the state would recommend probation. The trial court rejected that recommendation and sentenced the appellant to three years’ imprisonment, followed by seven years’ probation. Carter brings this appeal, contending that the trial court erred in denying his motion to withdraw his guilty plea.
Decided December 2, 1985.
Dawn G. Benson, E. Dunn Stapleton, for appellant.
Hobart M. Hind, District Attorney, Britt R. Priddy, Assistant District Attorney, for appellee.
Regardless of any merits of Carter’s contention that the trial court erred by failing to follow the requirements of State v. Germany, 246 Ga. 455 (271 SE2d 851) (1980), it appears that Carter actually never made a motion to withdraw his guilty plea for the trial court to deny. Accordingly, there is nothing before this court to review.

Judgment affirmed.


Pope, J., concurs. Beasley, J., concurs in the judgment only.